internal_revenue_service number release date index number ------------------------- --------------------------------- ----------------------------------------- --------------------------------------------- -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-125443-08 date december request for private letter regarding additional_first-year_depreciation deduction for cellulosic biomass ethanol plant property legend taxpayer --------------------------------------------------- ------------------------------------------ parent ------------------------------ --------------------------------------------------- city --------------------------- a b c ------------- ---------------------- -------------------- dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling on whether taxpayer’s commercial demonstration cellulosic ethanol production plant demonstration plant will be eligible for the additional_first-year_depreciation deduction for qualified cellulosic biomass ethanol plant property under sec_168 of the internal_revenue_code specifically taxpayer seeks the ruling in order to confirm that sec_168 will apply to the demonstration plant even though the plant will as described plr-125443-08 below produce ethanol through fermentation subsequent to hydrolysis rather than as a direct output of the hydrolysis process facts taxpayer represents that the facts are as follows taxpayer a wholly-owned subsidiary of parent is engaged in the development of biofuels derived from domestically abundant low-cost cellulosic biomass feedstocks and specifically is in the business of commercializing the production of cellulosic ethanol using exclusive proprietary technology taxpayer uses the accrual_method of accounting and files its federal_income_tax returns on a calendar_year basis taxpayer is in the process of designing and building a demonstration plant in city that will if successful allow the commercial production of as much as approximately a gallons of ethanol per year the ethanol produced by the demonstration plant is expected to be sold at market prices to unrelated gasoline blenders the demonstration plant has entered the start-up phase and is expected to be operational during the b the demonstration plant is designed to operate on diverse lignocellulosic biomass feedstocks the feedstocks will consist of one or more of the following materials dedicated energy crops such as energy cane switchgrass hybrid poplar wood or elephant grass agricultural residues such as rice straw corn stover or wheat straw agricultural wastes such as sugarcane bagasse rice hulls corn fiber sugar beet pulp citrus pulp or citrus peels forestry wastes such as hardwood or softwood thinnings or residues from timber_operations wood wastes such as saw mill waste or pulp mill waste and urban wastes such as the paper fraction of municipal_solid_waste municipal wood waste or municipal green waste each of the feedstocks has three principal components - hemicellulose cellulose and lignin with the proportion of each component depending on the specific feedstock taxpayer’s demonstration plant’s cellulosic biomass ethanol production process taxpayer intends to produce ethanol at the demonstration plant using a multi- stage process summarized by the following numbered steps described as follows delivery storage - biomass feedstock will be delivered to the demonstration plant for storage preparation - biomass feedstock will be prepared for processing preparation equipment will include i a de-stoning and debris separation system to remove foreign matter present in the feedstock and ii one or more devices for controlling feedstock flow rates the preparation will vary somewhat depending on the specific feedstock plr-125443-08 pretreatment hydrolysis - biomass will undergo pretreatment using dilute acid water and or elevated temperature to break down hydrolyze plant matter at this stage hemicellulosic feedstock will be hydrolyzed into its component sugars primarily five-carbon or c5 sugars the most common of which is xylose the pretreatment also solubilizes some of the lignin in the feedstock and exposes the cellulose for subsequent enzymatic hydrolysis fermentation of c5 sugars - hemicellulose in the form of syrup containing xylose or c5 sugars will be drawn off for processing c5 sugars will be fermented using taxpayer’s proprietary bacterium or other fermentation agent yielding dilute ethanol referred to as beer or ethanol beer this process is known as pentose fermentation enzymatic hydrolysis and fermentation - the remaining lignocellulose cellulose and lignin which is fiber residue will be processed into ethanol using taxpayer’s integrated conversion process in this process the lignocellulose will be mixed with enzymes which will be produced on-site step below using taxpayer’s proprietary enzyme production process and specific microbes the enzymes will hydrolyze the lignocellulose into six-carbon or c6 sugars and the microbes will simultaneously ferment the resulting sugars into ethanol yielding additional ethanol beer any remaining hemiocellulose or hemicellulose sugars will be hydrolyzed and fermented respectively at the same time enzyme production - proprietary enzymes will be produced on-site the enzymes will be optimized for the biomass source to be used in step above collection - ethanol beer from step sec_4 and will be collected for distillation distillation dehydration - ethanol beer which is expected generally to have an alcohol concentration of or less will be concentrated and purified in conventional ethanol distillation and dehydration columns resulting in high-grade commercial ethanol stillage - lignin-rich residue from distillation or stillage will be burned in a boiler yielding steam for the demonstration plant’s cellulosic biomass ethanol production process the decanted liquid stream generated during the centrifuge processing of the stillage along with other plant process waste water streams will be treated to remove residual solids and any residual organisms will be deactivated prior to discharge residual solids removed from the effluent stream will be reintroduced into the stillage for their energy value or will be disposed of at a landfill ethanol - high-grade commercial ethanol will be shipped to market plr-125443-08 summary of taxpayer’s descriptions in the literature of the process of producing ethanol from cellulosic biomass using hydrolysis taxpayer represents that while the specific microbes the demonstration plant will use for fermentation and enzyme production are proprietary the cellulosic biomass ethanol production process to be used in the demonstration plant as described above is a typical industrial process for the conversion of cellulosic biomass into ethanol using hydrolysis and specifically enzymatic hydrolysis as that process has been described in numerous reports prepared by u s government agencies and industry trade associations for example the u s department of energy’s doe office of energy efficiency and renewable energy eere biomass program describes the cellulosic biomass hydrolysis process with a diagram figure the enzyme process configured for simultaneous saccharification and cofermentation sscf and explanatory text available at http www1 eere energy gov biomass process_description html visited by taxpayer on date taxpayer represents that the process described in the doe’s description and flow diagram namely preparation pretreatment enzymatic hydrolysis with simultaneous fermentation and ethanol recovery matches the process to be used in taxpayer’s demonstration plant taxpayer also represents that the demonstration plant’s process is also fundamentally the same as that described in a technical report of the national research energy laboratory nrel a research facility of doe’s eere concerning the production of ethanol from lignocellulosic biomass t he process being analyzed here can be briefly described as using co-current dilute acid prehydrolysis of the lignocellulosic biomass with simultaneous enzymatic saccharification of the remaining cellulose and co-fermentation of the resulting glucose and xylose to ethanol in addition to these unit operations the process involves feedstock handling and storage product purification wastewater treatment enzyme production lignin combustion product storage and other utilities wooley et al lignocellulosic biomass to ethanol process design and economics utilizing co-current dilute acid prehydrolysis and enzymatic hydrolysis currrent and futuristic scenarios national research energy laboratory technical report nrel tp-580-26157 july available at http www nrel gov docs fy99osti pdf taxpayer further represents that the stages employed in taxpayer’s process are also recognized in industry publications as essential steps in the production of ethanol from cellulosic biomass research studies and papers confirm that in addition to pretreatment hydrolysis and hydrolysis using enzymes the fermentation stage is a plr-125443-08 necessary step in the industrial production of ethanol from cellulosic biomass see eg m himmel et al bscl use plan solving biomass recalcitrance national renewable energy laboratory technical report nrel tp-510-37902 august saccharification of lignocellulosic biomass has long been recognized as a potential low-cost source of mixed sugars for fermentation to fuel ethanol or chemicals e nzymatic saccharification still requires a thermochemical ‘pretreatment’ that increases the digestibility of the lignocellulosic feedstock j d wright economics of enzymatic hydrolysis processes solar_energy research institute presentation march a ll enzymatic hydrolysis processes contain four major operations pretreatment hydrolysis fermentation and enzyme production abstract some form of pretreatment is necessary to achieve reasonable rates and yields in the enzymatic hydrolysis of biomass the hydrolysis and fermentation can be carried out separately shf or simultaneously ssf ssf processes are superior p taxpayer represents that in sum the literature describes a standard process for the production of ethanol from cellulosic biomass using hydrolysis at both the pretreatment stage and at the enzymatic hydrolysis stage to break down the raw materials into the sugars needed for the fermentation process and that taxpayer’s demonstration plant will produce ethanol from cellulosic biomass using that process taxpayer’s representations pertaining to sec_168 requirements apart from matters addressed by this ruling relating to the production of cellulosic biomass ethanol taxpayer also makes the following representations as they relate to the demonstration plant satisfying the requirements of sec_168 the demonstration plant will be acquired by taxpayer by purchase as defined in sec_179 after date the date of enactment of sec_168 and taxpayer did not enter into a binding contract for the acquisition of the demonstration plant on or before that date see sec_168 in a subsequent correspondence dated date taxpayer represents that its demonstration plant meets the requirements of sec_168 because the demonstration plant is self-constructed property within the meaning of sec_168 and groundbreaking occurred and construction of the demonstration plant began in c the demonstration plant will be located in the united_states the original_use of the demonstration plant will commence with taxpayer after date and the plant will be placed_in_service prior to date see sec_168 b and d the demonstration plant is not subject_to the additional_first-year_depreciation provision of sec_168 as amended by sec_103 of the economic stimulus act of pub_l_no 122_stat_613 because taxpayer began building the demonstration plant prior to date see sec_168 sec_168 and sec_168 the demonstration plant also will not be subject_to plr-125443-08 the alternative_depreciation_system within the meaning of sec_168 and sec_168 and will not be tax-exempt_bond_financed_property within the meaning of sec_168 taxpayer has not made and will not make an election under sec_168 to have sec_168 not apply to the demonstration plant taxpayer has not made and will not make an election under sec_179c with respect to the demonstration plant see sec_168 the demonstration plant will only be used in taxpayer’s trade_or_business of commercializing the production of cellulosic ethanol and the plant is not inventory or stock_in_trade see sec_167 and sec_1_167_a_-2 of the income_tax regulations ruling requested taxpayer requests the internal_revenue_service issue the following ruling taxpayer’s demonstration plant will when placed_in_service in the manner described herein be eligible for the additional_first-year_depreciation deduction for qualified cellulosic biomass ethanol plant property under sec_168 law and analysis sec_168 enacted on date by section a of the tax relief and health care act of pub_l_no stat and modified by sec_11 of the tax technical corrections act of pub_l_no 121_stat_2473 and sec_103 of the economic stimulus act of pub_l_no 122_stat_613 provides a 50-percent additional first- year depreciation deduction in the case of any qualified cellulosic biomass ethanol plant property sec_168 defines the term qualified cellulosic biomass ethanol plant property to mean property of a character subject_to the allowance for depreciation - a that is used in the united_states solely to produce cellulosic biomass ethanol b the original_use of which commences with the taxpayer after the date of the enactment of sec_168 ie date c that is acquired by the taxpayer by purchase as defined in sec_179 after date but only if no written binding contract for the acquisition was in effect on or before date and d that is placed_in_service by the taxpayer before date plr-125443-08 sec_168 defines the term cellulosic biomass ethanol for purposes of sec_168 to mean ethanol produced by hydrolysis of any lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis sec_168 does not specifically address what is meant by lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis however the joint_committee on taxation’s explanation with respect to sec_168 states that lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis includes bagasse from sugar cane corn stalks and switchgrass joint_committee on taxation staff technical explanation of h_r the tax relief and health care act of as introduced in the house on date date jcx-50-06 further the house_committee_on_ways_and_means stated that sec_168 applies to cellulosic ethanol which can be derived from feedstocks such as switchgrass wood fibers shell hulls agricultural residue and other organic sources house_committee_on_ways_and_means detailed summary of tax and other provisions in h_r the tax relief and health care act of date the demonstration plant’s proposed feedstocks as described above include each of the items mentioned by the joint_committee and the house ways_and_means_committee as well other renewable lignocellulosic materials as represented by taxpayer accordingly the proposed feedstocks for taxpayer’s demonstration plant in city meet the terms lignocellulosic or hemicellulosic matter that is available on a renewable or recurring basis that are used in sec_168 in this case taxpayer represents that its demonstration plant in city will use an industry standard process to preheat enzymatically hydrolyze and then ferment lignocellulosic biomass materials in order to produce ethanol sec_168 defines cellulosic biomass ethanol as ethanol produced by hydrolysis however the hydrolysis of cellulosic materials whether at the pretreatment stage or at the cellulose hydrolysis stage does not yield ethanol - instead hydrolysis is simply a process of breaking down cellulosic materials into a form that can more readily be converted into ethanol through a fermentation process further sec_168 requires that qualifying property be used solely to produce cellulosic biomass ethanol however besides producing ethanol taxpayer’s demonstration plant will produce a lignin-rich residue from distillation sec_168 should be interpreted in light of the purpose it was intended to serve sec_168 was enacted as an incentive for taxpayers to invest in property that produces ethanol from economical and renewable lignocellulosic or hemicellulosic feedstocks as indicated in the following doe sources both hydrolysis and fermentation are necessary to produce ethanol from cellulosic biomass see biofuels in the u s transportation sector energy information administration release date february originally published in doe’s annual energy outlook february washington dc available at http www eia doe gov oiaf analysispaper biomass html how cellulosic ethanol is plr-125443-08 made diagram and description doe’s genomics gtl program image gallery at http genomics energy gov gallery biomass gallery-01 html visited by the service on date doe’s eere cellulosic ethanol production description and diagram of a biochemical cellulosic ethanol production process content last updated available at http www afdc energy gov afdc ethanol production_cellulosic html visited by the service on date further a lignin-rich residue from distillation is a common by-product of the cellulosic biomass-to-ethanol process see doe’s eere cellulosic ethanol production description and diagram of a biochemical cellulosic ethanol production process content last updated available at http www afdc energy gov afdc ethanol production_cellulosic html visited by the service on date accordingly the necessary use of a fermentation agent to convert sugars to cellulosic ethanol and the common by-product of lignin from the cellulosic biomass-to- ethanol process should not disqualify an otherwise eligible plant from the additional first- year depreciation deduction provided by sec_168 conclusion based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that taxpayer’s demonstration plant in city is used in the united_states solely to produce cellulosic biomass ethanol and provided all of the requirements in sec_168 b - d including sec_168 and sec_168 are met and provided sec_168 and l do not apply taxpayer’s demonstration plant in city will be eligible for the additional_first-year_depreciation deduction for qualified cellulosic biomass ethanol plant property under sec_168 except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on i whether taxpayer’s demonstration plant in city meets the requirements in sec_168 c and d including when taxpayer began construction of the demonstration plant or whether sec_168 and sec_168 iii and iv apply to the demonstration plant ii whether any of the exceptions in sec_168 applies to taxpayer’s demonstration plant in city or iii whether sec_168 applies to taxpayer’s demonstration plant in city plr-125443-08 in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate operating division director this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
